      Case 1:16-cr-00371-RA Document 847 Filed 01/28/20 Page 1 of 4
                                                               USDC-SDNY
                                                               DOCUMENT

BSF
                   l::30i:::S           CRAIG WENNER
                 I
                 · SCHli l Fr~          Tel.: (212 ) 909 _7625 ELECTRO~ICALLY FILED
                       I Fl FXNi:=·<                               E-mail: cwenner@bs l~.H5mti: _ _ _ _~--r---
                                                                                                  l Il \   I F Fl LE D:~1---2.-...:;.y--/.-'·tp:::.._._
                                                                   January 28, 2020

BY ELECTRONIC MAIL
                                                                                      Application granted. The attached exhibit
Hon. Ronnie Abrams                                                                    shall be filed under seal.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                     Ronn·    brams, U.S.D.J.
       Re:      United States v. Galanis, S3 16 Cr. 371 (RA)                         January 28, 2020
Dear Judge Abrams:

         I represent Devon Archer. I write to respectfully request the Court's permission for Mr.
Archer to travel with his wife on vacation from February 4 to 9, 2020, to the French Antilles, and
then on business from February 9 to 14, 2020, to the United Arab Emirates. The purpose of the
proposed trip to the United Arab Emirates is to attend a conference for business development.
As has been the case on each of Mr. Archer's prior travel requests, the Court's Pretrial Services
Office consents to this request, but the Government objects. A copy of Mr. Archer's proposed
flight and lodging information is attached as Exhibit A, which we respectfully request to be filed
under seal.

       As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on thirty-six prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, Ukraine,
and Serbia. On each and every trip, Mr. Archer has returned on time, and without incident,
demonstrating that he is no risk of flight. In particular:

       •     On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •     On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
             travel on business to Latvia.

       •     On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
             China.

       •     On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Lithuania. On October 21, 2016, Your Honor further granted
             permission for Mr. Archer to modify his itinerary to include business travel to
             Russia.

       •     On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Spain.

                                     BOIES SCHILLER rLEXNER LLP
                55 Hudson Yards. New York. NY 10001 I (t) 212.446.2300 I (f) 212.446.2350 I www.bsfllp.com
    Case 1:16-cr-00371-RA Document 847 Filed 01/28/20 Page 2 of 4



BSF
 ....                                                                                     Page2


        •   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
            Vietnam and China. On January 17, 2017, Your Honor further granted permission
            for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

        •   On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
            Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
            with him, she was permitted to retain her passport because she had a separate
            international trip planned for the same time.

        •   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
            Russian and London. Mr. Archer's wife and his oldest child were permitted to join
            him in London for that leg of his trip.

        •   On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
            Philippines. On that occasion Mr. Archer's family did not surrender their passports
            because, although they did not travel with him, Mr. Archer's wife and children were
            out of the country on vacation at the same time.

        •   On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

        •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

        •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
            Philippines and China.

        •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
            with one of his children.

        •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
            China, Vietnam, the Philippines, and Kazakhstan.

        •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
            China, Hong Kong, and the United Arab Emirates.

        •   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
            Mexico.

        •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
            China.

        •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
            Mr. Archer to travel on business to Ukraine.

        •   On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
            London.
  Case 1:16-cr-00371-RA Document 847 Filed 01/28/20 Page 3 of 4



BSF                                                                                      Page 3


      •   On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
          small children to travel to Jamaica on vacation.

      •   On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
          England and France.

      •   On February 17, 2019, Your Honor permitted Mr. Archer to travel on business to
          Singapore, Indonesia, and Hong Kong.

      •   On March 20, 2019, Your Honor permitted Mr. Archer and his family to travel to the
          Turks and Caicos Islands on vacation.

      •   On April 16, 2019, Your Honor permitted Mr. Archer and his family to travel
          Mexico on vacation.

      •   On June 3, 2019, Your Honor permitted Mr. Archer to travel on business to Mexico .

      •   On June 17, 2019, Your Honor permitted Mr. Archer to travel on business to
          England.

      •   On July IO and 12, 2019, Your Honor permitted Mr. Archer to travel on business to
          England and Latvia.

      •   On August 8, 2019, Your Honor permitted Mr. Archer to travel on business to
          Mexico.

      •   On August 30, 2019, Your Honor permitted Mr. Archer to travel on business to
          China.

      •   On September 17, 2019, Your Honor permitted Mr. Archer to travel on business to
          Mexico, the Philippines, Serbia, and England.

      •   On October 17, 2019, Your Honor permitted Mr. Archer to travel on business to
          England.

      •   On November 6, 2019, Your Honor permitted Mr. Archer to travel on business to
          Vietnam and then with his family to Jamaica on vacation.

      •   On December 13, 2019, Your Honor permitted Mr. Archer to travel on business to
          Spain.

      •   On December 27, 2019, Your Honor permitted Mr. Archer and one of his children to
          travel to the United Arab Emirates on vacation.

      •   On January 6, 2020, Your Honor permitted Mr. Archer to travel on business to
          China.
       Case 1:16-cr-00371-RA Document 847 Filed 01/28/20 Page 4 of 4


                                                                                             Page 4
BSF
 [See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
 363,560,620,711,715,730,738,745,770,774,776,778,780,793,804,808,814,818,833,
 834, and 837.]
         If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
 Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
 previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer
 to take the trips described in the attached exhibit.

        Thank you for your consideration of this request.

                                                      Respectfu II y,

                                                       /s/ Craig Wenner
                                                      Craig Wenner

 cc:    BY ELECTRONIC MAIL

        AUSAs Rebecca Mermelstein and Negar Tekeei
        U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
